OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted for possession of cocaine on his plea of guilty, and was placed on 10 years probation and fined $1,000.00. The conviction was affirmed. Lane v. State, 768 S.W.2d 871 (Tex.App.Amarillo 1989). Appellant filed a petition for discretionary review claiming that the Court of Appeals erred by holding that he did not have standing to contest the search.
We have considered the issues raised and find that the Court of Appeals correctly affirmed the conviction. The petition for discretionary review will be refused.
As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, appellant’s petition for discretionary review is refused.